Citation Nr: 0935127	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a skin disability (alternately claimed 
as a foot condition and cancer).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.

The Veteran contends that he currently suffers from a skin 
disability that was caused by exposure to Agent Orange during 
his period of service in Vietnam.    

A Veteran may be entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide agents 
and meets certain other requirements.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  Specifically, a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  A Veteran who served in the Republic of Vietnam 
shall be presumed to have been exposed to herbicide.  
38 U.S.C.A. § 1116 (2008).  In this case, the Veteran's 
service personnel records indicate that he had active service 
in the Republic of Vietnam and is therefore presumed to have 
been exposed to herbicides.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2008), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
The evidence of record, however, does not show that the 
Veteran has been diagnosed with one of those diseases or 
disorders. 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) 
(2008).  The availability of presumptive service connection 
for a disability based on exposure to herbicides, however, 
does not preclude an appellant from establishing service 
connection with proof of direct causation.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The Veteran's service medical records reflect that in June 
1966 he was treated for a right foot sore, which he now 
maintains was the initial manifestation of his current skin 
disability.  Subsequent service medical records, including 
his February 1969 separation exam, are negative for any 
complaints or clinical findings of skin problems.

Post-service medical records show that in January 2005, the 
Veteran was treated for an inflammation involving multiple 
toenails and given a provisional diagnosis of a "Vietnam 
fungus."  The following month, the Veteran was afforded a VA 
dermatology consultation in which he was found to have a 
generalized fungus infection that was "old Vietnam 
acquired" and prescribed an antibiotic to treat that 
condition.  In May 2005, the Veteran was afforded a VA Agent 
Orange examination in which he reported a history of toenail 
fungus since his service in Vietnam.  Following clinical 
examination, the VA Agent Orange examiner diagnosed the 
Veteran with toenail onychomyocosis, but did not render an 
opinion as to whether that specific skin condition had its 
onset in Vietnam or was otherwise related to his active 
service.  

The record thereafter shows that the Veteran continued to 
receive occasional treatment for skin problems.  
Specifically, in June 2008, he was hospitalized for a 
generalized macular/papular rash "all over his body," which 
was diagnosed as allergic or contact dermatitis, and in 
November 2008 he was treated for a painful "stitch" on the 
left side of his neck.  Significantly, however, the VA 
medical providers who treated the Veteran's dermatitis and 
neck stitch did not relate those skin problems to his 
herbicide exposure in Vietnam or to any other aspect of 
service.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, the Veteran has not yet been afforded a VA 
examination to address his service connection claim.  He has 
presented lay statements and medical evidence indicating that 
his current skin problems may be related to his period of 
active service, including his in-service herbicide exposure.  
Accordingly, the Board finds that a remand for an examination 
and opinion is necessary in order to fairly address the 
merits of his claim.

The Board acknowledges that the VA medical providers who 
treated the Veteran for a toenail fungus in January and 
February 2005 noted that this condition had its onset during 
his service in Vietnam.  Additionally, the Board recognizes 
that during his May 2005 VA Agent Orange examination, the 
Veteran reported that his toenail fungus had persisted since 
Vietnam and his statements were included in the examiner's 
report.  However, neither the January and February 2005 
medical providers nor the May 2005 VA Agent Orange examiner 
indicated that their assessments were based on a review of 
the Veteran's service medical records or any other relevant 
clinical information contained in his claims folder.  Rather, 
their assessments appear to have been based entirely on the 
Veteran's own statements.  Such assessments, unenhanced by 
additional medical comment, do not constitute competent 
medical evidence.  Bare transcription of lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Accordingly, the Board finds 
that the assessments of the January and February 2005 VA 
medical providers and the May 2005 VA Agent Orange examiner 
are too speculative to warrant service connection because 
those assessments were not based upon a review of the 
Veteran's service medical records or other pertinent evidence 
from his claims folder.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  To ensure a thorough examination and evaluation, the 
Veteran's skin disability must be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2008).

Finally, it appears that VA medical records may be 
outstanding.  An April 2009 record from a VA medical facility 
in Nashville, Tennessee, reflects that the Veteran was 
scheduled to undergo follow-up laboratory work at a VA 
medical facility in Murfreesboro, Tennessee, in May 2009.  
However, no VA medical records dated since April 2009 have 
been associated with the claims file.  The Board recognizes 
that the scheduled lab work does not appear to directly 
relate to the issue on appeal.  However, because that the 
Veteran may also have received additional VA medical 
treatment pertinent to his claim for service connection for a 
skin disability, and since that claim is being remanded for 
development on other grounds, the Board finds that all 
additional VA medical records dated from April 2009 should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all medical records from the Alvin C. 
York (Murfreesboro) Campus and the Nashville 
Campus of the VA Tennessee Valley Healthcare 
System, dated from May 2009 to the present.

2.  After the above records have been 
obtained, schedule the Veteran for a VA skin 
examination with the appropriate specialist 
for the purpose of ascertaining the etiology 
of any current skin disability.  The examiner 
should review the claims folder and note that 
review in the examination report.  The 
examiner should reconcile the findings with 
all other pertinent evidence of record, 
including the Veteran's service personnel 
records demonstrating service in Vietnam, his 
service medical records reflecting treatment 
for a right foot sore in June 1966, and his 
post-service medical records showing 
occasional complaints of skin problems and 
diagnoses of toenail onychomyocosis and 
allergic or contact dermatitis, as well as the 
assessments by the January and February 2005 
VA medical providers and the May 2005 VA Agent 
Orange examiner relating the Veteran's foot 
fungus to his service in Vietnam.  The VA 
examiner must also acknowledge and discuss the 
Veteran's reports of a continuity of 
symptomatology since his period of active 
service.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where examiner 
did not comment on Veteran's report of in-
service injury and instead relied on absence 
of evidence in service medical records to 
provide negative opinion).  Specifically, the 
VA examiner's opinion should address the 
following:

a)  Diagnose all current skin 
disabilities.

b)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current skin disability 
is related to the Veteran's period of 
active service, including in-service 
exposure to herbicides.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

